J-A15035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ASHLEY L. BODEN                           :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 PERCY R. HERNANDEZ                        :
                                           :
                    Appellant              :   No. 890 WDA 2021

                  Appeal from the Order Dated June 2, 2021
              In the Court of Common Pleas of Allegheny County
                  Family Court at No(s): FD-17-000115-005

BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                      FILED: JUNE 17, 2022

     Percy R. Hernandez (“Father”) appeals pro se from the June 2, 2021

order that denied his exceptions and entered an interim child support order

as a final order. We dismiss the appeal.

     In light of our disposition, we need not state the full factual background

of this appeal. Father and Ashley Boden (“Mother”) were not married and

shared physical custody of their two minor children (“Children”) under an

informal arrangement.    In March 2020, Mother filed a complaint for child

support.

     Father and Mother participated by telephone pro se at a child support

hearing before a hearing officer.   On September 24, 2020, the trial court

adopted the hearing officer’s report and recommendations and issued an

interim order directing Father to pay Mother $363.34 in child support and

$40.00 in arrears per month (“the September 2020 order”).         Father filed
J-A15035-22



exceptions. On June 2, 2021, the trial court dismissed Father’s exceptions

and adopted the September 2020 order as its final order. Father retained

counsel and timely filed a notice of appeal.

       Shortly after Father appealed, the trial court issued an order on July 9,

2021 that terminated the September 2020 order based on a “suspension

agreement” and the parties’ “wish to handle this matter outside of court.”

Order, docketed 7/12/21.1 The court noted that the arrears totaled $3021.21,

but Mother agreed to “set the balance to zero” and to close an “IV-D case.”

Id.   Father and the trial court complied with Pa.R.A.P. 1925.       This Court



____________________________________________


1 This Court issued a rule to show cause why this appeal should not be
dismissed or quashed as moot based on termination of the September 2020
order and the parties’ agreement to handle the matter outside of court. See
Rule to Show Cause, 8/23/21 (citing Deutsche Bank Nat'l Co. v. Butler,
868 A.2d 574, 577 (Pa. Super. 2005) (stating that an issue is moot if when
ruling on the issue a court cannot enter an order that has any legal force or
effect)). Father, through counsel, responded that the issue was not moot
because Father had made payments under the September 2020 order.
Response to Rule to Show Cause, 9/2/21, at ¶¶ 4-6 (averring that Father was
due the return of money he paid under the September 2020 interim order).
This Court discharged the rule to show cause but advised the parties that this
Court might revisit the issue. See Order, 9/10/21.

We decline to find Father’s appeal moot. The terms of the suspension
agreement are not contained in the record and there is no indication that the
agreement, or any subsequent agreement between the parties, addressed
Father’s payments under the September 2020 order. Further, there is no
indication that Father waived his right to challenge the September 2020 order.
Therefore, we cannot conclusively say on this record that there is no actual
controversy as to whether the trial court erred in requiring Father to pay child
support from September 24, 2020 until July 9, 2021, when the order was
terminated by agreement.


                                           -2-
J-A15035-22



subsequently permitted Father’s counsel leave to withdraw,2 and Father filed

a pro se brief in this Court.

       Before addressing Father’s issues on the merits, we must consider

whether the defects in his brief require dismissal of the appeal.      Appellate

briefs must conform materially to the requirements of the Pennsylvania Rules

of Appellate Procedure, and this Court may dismiss an appeal if the defects in

the brief are substantial. See Commonwealth v. Tchirkow, 160 A.3d 798,

804 (Pa. Super. 2017); Karn v. Quick & Reilly Inc., 912 A.2d 329, 335 (Pa.

Super. 2006). “Although this Court is willing to construe liberally materials

filed by a pro se litigant, a pro se appellant enjoys no special benefit.

Accordingly, pro se litigants must comply with the procedural rules set forth

in the Pennsylvania Rules of the Court.” Tchirkow, 160 A.3d at 804 (citation

omitted); accord Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super.

1996). It is an appellant’s duty to present arguments that are sufficiently

developed for our review.        An appellate brief must support its claims with

pertinent discussion, references to the record, and citations to legal

authorities. See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007); accord Jones v. Jones, 878 A.2d 86, 91 (Pa. Super. 2005). “This

Court will not act as counsel and will not develop arguments on behalf of an

appellant.”    Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa. Super. 2014)
____________________________________________


2Father’s counsel filed his petition to withdraw from representation due to a
breakdown of the attorney-client relationship and Father’s request to proceed
pro se. This Court granted counsel’s petition to withdraw in February 2022.


                                           -3-
J-A15035-22



(citation omitted). If a deficient brief hinders this Court's ability to address

any issue on review, the issue will be regarded as waived. See id. at 1088-

89.

      Father’s brief fails to comply with multiple rules of appellate procedure.

It does not contain: a statement of jurisdiction (see Pa.R.A.P. 2114), a

statement of both the scope of review and the standard of review (see

Pa.R.A.P. 2111(a)(3)), a statement of the questions involved (see Pa.R.A.P.

2111(4)), or a summary of argument (see Pa.R.A.P. 2118). Of even greater

importance, Father’s brief contains no citations to the record. See Pa.R.A.P.

2119(c) (providing that where the argument references evidence or other

matter, it must set forth a reference to the place in the record where that

matter may be found); Pa.R.A.P. 2119(d) (providing that where a finding of

fact is argued, the argument must contain a synopsis of all evidence on the

point, with a reference to the place in the record where the evidence may be

found). This Court will not act as an appellant’s counsel by scouring through

the record to find evidence and develop an argument. Milby v. Pote, 189

A.3d 1065, 1079 (Pa. Super. 2018).

      Given these deficiencies, this Court is unable to meaningfully review the

issues Father purports to raise. Accordingly, Father’s failure to conform with

our appellate rules compels the dismissal of the appeal. See Pa.R.A.P. 2101




                                     -4-
J-A15035-22



(providing that “if the defects . . . in the brief . . . are substantial, the appeal

. . . may be . . . dismissed”).3

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 06/17/2022




____________________________________________


3 To the extent we can discern an argument that the trial court misapplied the
support guidelines by requiring Father to pay support because Mother’s
income was greater than his and he had equal or primary physical custody of
Children, we note that Father did not specifically preserve this issue in his
exceptions to the September 2020 order. See Pa.R.Civ.P. 1910.12(f) (stating,
in part, that “[e]ach exception shall set forth a separate objection precisely .
. .. Matters not covered by exceptions are deemed waived”).


                                           -5-